No. 12946

          I N THE SUPREME COURT O THE STATE O M N A A
                                 F           F OTN

                                        1975



STATE O MONTANA, e x r e l , THE CITY
       F
OF BOZEMAN and WALTER L. BATES,

                                 Relators,



THE DISTRICT COURT O THE EIGHTEENTH
                      F
JUDICIAL DISTRICT O THE STATE O
                    F            F
MONTANA, I N AND FOR THE COUNTY OF
GALLATIN AND THE HON. 'W. W. LESSLEY,
JUDGE THEREOF,

                                 Respondents.



ORIGINAL PROCEEDING:

Counsel o f Record:

     For Relators :

               Brown and G i l b e r t , Bozeman, Montana
               Gene I. Brown a r g u e d , Bozeman, Montana

     F o r Respondents :

               Anderson and Dasinger, Bozeman, Montana
               Douglas Dasinger, a r g u e d , Bozeman, Montana



                                                Submitted:   J a n u a r y 22, 1975


         F-;    .   ,-   ,Y
                          ' TS
Filed:
Mr. J u s t i c e Frank I . Haswell delivered the Opinion of the Court.

              This i s an o r i g i n a l p r o c e e d i n g by t h e C i t y o f Bozernan
and i t s employee f o r a writ of s u p e r v i s o r y c o n t r o l .                   They s e e k
t o r e v e r s e an o r d e r d e n y i n g them summary judgment i n two p e r s o n a l
i n j u r y a c t i o n s a g a i n s t them i n t h e d i s t r i c t c o u r t of t h e e i g h t e e n t h
judicial d i s t r i c t .
              R e l a t o r s a r e t h e c i t y of Bozeman and W a l t e r L . B a t e s ,
i t s employee.           R e s p o n d e n t s a r e t h e d i s t r i c t c o u r t and t h e Hon.
W . W. L e s s l e y , d i s t r i c t j u d g e , p r e s i d i n g .
             The f o l l o w i n g s i t u a t i o n i s d i s c l o s e d by t h e p l e a d i n g s ,
d e p o s i t i o n s , a n s w e r s t o i n t e r r o g a t o r i e s and a d m i s s i o n s on f i l e
w i t h the d i s t r i c t court:
             O n A u g u s t 1 7 , 1 9 7 3 , a t a b o u t 5 : 1 5 p.m. I d a Keneady and
V i r g i n i a No11 were s e a t e d i n K e n e a d y ' s Ford s e d a n p a r k e d a t t h e
c u r b on Babcock s t r e e t i n Bozeman, Montana.                         The Ford was s t r u c k
from b e h i n d by a s t r e e t pavement r o l l e r owned by t h e s t a t e o f
Montana, borrowed by t h e c i t y of Bozeman, and o p e r a t e d by W a l t e r
L. B a t e s , a c i t y employee.              T h e r e a f t e r , a t t h e scene of t h e
a c c i d e n t , B a t e s f i l l e d o u t a form g i v i n g h i s name and a d d r e s s
and I d a Keneady f i l l e d o u t a form g i v i n g h e r name, a d d r e s s , t e l e -
phone number, and t h e d e t a i l s of t h e a c c i d e n t .                  I t i s unclear
w h e t h e r V i r g i n i a No11 f i l l e d o u t a s i m i l a r f o r m o r w h e t h e r s h e
was i n c l u d e d i n t h e form f i l l e d o u t by I d a Keneady.                    The f o r m s
were e x c h a n g e d by B a t e s and I d a Keneady.                   A policeman a l s o f i l l e d
o u t an a c c i d e n t r e p o r t ,
             A f t e r r e t u r n i n g home, B a t e s r e p o r t e d t h e a c c i d e n t by
phone t o t h e foreman o f t h e c i t y s t r e e t d e p a r t m e n t .               The f o l l o w -
i n g morning t h e a c c i d e n t was r e p o r t e d o r a l l y t o t h e s u p e r i n t e n -
d e n t of t h e c i t y s t r e e t d e p a r t m e n t and t h e a s s i s t a n t c i t y m a n a g e r .
The l a t t e r i n turn r e p o r t e d i t t o t h e c i t y ' s i n s u r a n c e company.
The f o l l o w i n g e v e n i n g , t h e i n s u r a n c e a d j u s t e r c o n t a c t e d b o t h I d a
K e n e a d y d n d V i r g i n i a iqo11.     He d i s c u s s e d e a c h o f   the claims

w i t h them;     was a d v i s e d o f t h e c i r c u m s t a n c e s o f t h e a c c i d e n t ;

t h e n a t u r e a n d e x t e n t o f t h e i r i n j u r i e s s o f a r a s e a c h was

aware o f a t t h a t t i m e ;        t h e names o f a l l p e r s o n s i n v o l v e d ; a n d

was a d v i s e d t h a t i t w o u l d be s e v e r a l months b e f o r e t h e e x a c t

n a t u r e and e x t e n t o f t h e i r c l a i m s c o u l d be p r o p e r l y e v a l u a t e d .

T h e a d j u s t e r a d v i s e d t h e m t h a t when t h e i r d o c t o r s s u b m i t t e d

s u f f i c i e n t m e d i c a l i n f o r m a t i o n , t h e i r c l a i m s would be e v a l u a t e d

a t t h a t time.        Additionally,           a t t h a t time the adjuster attempted

t o s e t t l e I d a Keneady's c l a i m .

             I d a K e n e a d y a n d V i r g i n i a No11 f i l e d s e p a r a t e p e r s o n a l

i n j u r y a c t i o n s on A p r i l 8,    1 9 7 4 , a g a i n s t t h e c i t y o f Bozeman,

B a t e s and t h e s t a t e o f Montana.             S u b s e q u e n t l y summary j u d g m e n t

was g r a n t e d i n f a v o r o f t h e s t a t e o f M o n t a n a .        The s t a t e i s n o t

involved i n the present proceeding..

             The p e r s o n a l i n j u r y a c t i o n s were based on t h e a l l e g e d

negligence o f Bates.                Each c o m p l a i n t c o n t a i n s f o u r c l a i m s f o r

r e l i e f r e v o l v i n g around t h e p r o v i s i o n s o f t h e Montana T o r t C l a i m s

Act:

             ( 1 ) Compliance w i t h Act;              (2) estoppel t o r a i s e the pro-

v i s i o n s o f t h e A c t i n b a r by reason o f t h e a c t i o n s o f t h e i n -

surance a d j u s t e r ;     (3)    i n a p p l i c a b i l i t y o f the Act t o the c i t y ,

and ( 4 ) u n c o n s t i t u t i o n a l i t y o f t h e A c t .   We d e c l i n e t o r e a c h t h e

issues of a p p l i c a b i l i t y o r c o n s t i t u t i o n a l i t y o f the Act as

summary j u d g m e n t i s p r e c l u d e d i r r e s p e c t i v e o f t h e s e i s s u e s .

             T h e d i s t r i c t c o u r t d e n i e d m o t i o n s f o r summary j u d g m e n t

by t h e c i t y a n d B a t e s .      They s u b s e q u e n t l y a p p l i e d t o t h i s C o u r t

f o r supervisory control t o reverse t h i s r u l i n g .                       We a c c e p t e d

j u r i s d i c t i o n and i s s u e d a n a l t e r n a t i v e o r d e r t o show c a u s e .        The

m a t t e r was a r g u e d b y c o u n s e l f o r a l l p a r t i e s a n d t a k e n u n d e r

ddvisement.
              Ruie , 5 b ( c ) , M.R.Civ . P .       p r o v i d e s t h e moving p a r t i e s , relators
h e r e , a r e e n t i t l e d t o summary judgment i f :
              " * * * t h e p l e a d i n g s , d e p o s i t i o n s , answers t o
              i n t e r r o g a t o r i e s , and a d m i s s i o n s on f i l e show
              t h a t t h e r e i s no g e n u i n e i s s u e a s t o any m a t e r i a l
              f a c t and t h a t t h e moving p a r t y i s e n t i t l e d t o a
              judgment a s a m a t t e r of l a w . * * * "
              The burden of e s t a b l i s h i n g t h e a b s e n c e of any i s s u e of
m a t e r i a l f a c t i s o n t h e p a r t y s e e k i n g summary judgment.                  Roope
v . The Anaconda Co., 159 M o n t . 28, 494 P . 2 d 922; Byrne v . P l a n t e ,
1 5 4 Mont. 6 , 459 P . 2 d 266, and c a s e s c i t e d t h e r e i n .
              The p e r t i n e n t r e q u i r e m e n t s of t h e Montana T o r t Claims
Act a r e :
              " S e c t i o n 82-4312. * * * All c l a i m s a g a i n s t a
              p o l i t i c a l s u b d i v i s i o n a r i s i n g under t h e p r o v i s i o n s
              of t h i s a c t s h a l l be p r e s e n t e d t o and f i l e d w i t h
              t h e c l e r k o r s e c r e t a r y of t h e p o l i t i c a l s u b d i v i s i o n
              w i t h i n one hundred twenty ( 1 2 0 ) days from t h e d a t e
              of t h e o c c u r r e n c e from which t h e c l a i m a r o s e o r
              when t h e i n j u r y s h o u l d r e a s o n a b l y have been d i s -
              c o v e r e d , whichever i s l a t e r . "
              " S e c t i o n 8 2 - 4 3 1 3 . * * * All c l a i m s p r e s e n t e d t o
              and f i l e d w i t h a governmental e n t i t y s h a l l a c c u r -
              a t e l y d e s c r i b e t h e c o n d u c t and c i r c u m s t a n c e s which
              b r o u g h t a b o u t t h e i n j u r y o r damage, d e s c r i b e t h e
              i n j u r y o r damage, s t a t e t h e time and p l a c e t h e
              i n j u r y o r damage o c c u r r e d , s t a t e t h e names of a l l
              p e r s o n s i n v o l v e d , i f k n o w n , and s h a l l c o n t a i n t h e
              amount of damages c l a i m e d , t o g e t h e r w i t h a s t a t e -
              ment of t h e a c t u a l r e s i d e n c e of t h e c l a i m a n t a t t h e
              t i m e of p r e s e n t i n g and f i l i n g t h e c l a i m and f o r a
              p e r i o d of s i x ( 6 ) months i m m e d i a t e l y p r i o r t o t h e
              t i m e of t h e o c c u r r e n c e from which t h e c l a i m a r o s e .
              I f t h e c l a i m a n t i s i n c a p a c i t a t e d and u n a b l e t o
              p r e s e n t and f i l e h i s c l a i m w i t h i n t h e t i m e p r e -
              s c r i b e d o r i f t h e c l a i m a n t i s a minor o r i f t h e
              c l a i m a n t i s a n o n r e s i d e n t of t h e s t a t e a n d i s a b -
              s e n t d u r i n g t h e t i m e w i t h i n which h i s c l a i m i s
              r e q u i r e d t o be f i l e d , t h e c l a i m may be p r e s e n t e d
              and f i l e d on b e h a l f of t h e c l a i m a n t by any r e l a t i v e ,
              attorney or agent representing the claimant. A
              c l a i m f i l e d under t h e p r o v i s i o n s of t h i s s e c t i o n
              s h a l l n o t be h e l d i n v a l i d o r i n s u f f i c i e n t by r e a s o n
              of any i n a c c u r a c y i n s t a t i n g t h e t i m e , p l a c e , n a t u r e
              o r c a u s e of t h e c l a i m , o r o t h e r w i s e , u n l e s s i t i s
              shown t h a t t h e governmental e n t i t y was i n f a c t
              misled t o i t s i n j u r y t h e r e b y . "
              " S e c t i o n 82-4314.      * * *     N c l a i m o r a c t i o n s h a l l be
                                                       o
              a 1 lowed a g a i n s t a governmental e n t i t y u n l e s s t h e
              c l a i m has been p r e s e n t e d and f i l e d w i t h i n t h e t i m e
        1 imi ts prescribed by this act. I t
        Keneady and No11 admit they did not literally comply
with the provisions of the Montana Tort Claims Act.       At issue
is whether the relevant facts and circumstances constitute sub-
stantial compl iance.
        The city concedes actual knowledge of the happening of
the accident.   Issues of material fact exist concerning the
fact and extent of actual knowledge by the city that plaintiffs
were injured and claimed against the city.       The ultimate legal
issue of substantial compliance turns on these factual issues.
These issues precluded summary judgment for relators.
        The application for supervisory control is dismissed
and the stay of proceedings in the district court is vacated.


                                   ---------  -%-&\
                                          4-3---
                                               Justice